 Case 6:20-cv-02269-JA-DCI Document 15 Filed 02/17/21 Page 1 of 1 PageID 137




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                      Case No: 6:20-cv-2269-JA-DCI

APPROXIMATELY ’36;5,698,846.38
SEIZED FROM BANK OF
AMERICA, APPROXIMATELY
’36;1,850,165.00 SEIZED FROM
BANK OF AMERICA,
APPROXIMATELY ’36;868,250.00
SEIZED FROM FIRST AMERICAN
TRUST FSB, MARY JO EDWARDS,
JOSHUA EDWARDS, JOY
EDWARDS, DR. EVAN EDWARDS
and ASLAN INTERNATIONAL
MINISTRY, INC,

                 Defendants.
___________________________________

                                    ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendants MARY JO

EDWARDS, JOSHUA EDWARDS, JOY EDWARDS, DR. EVAN EDWARDS and ASLAN

INTERNATIONAL MINISTRY, INC in Orlando, Florida on the 17th day of February, 2021.



                                         ELIZABETH M. WARREN, CLERK


                                         s/AJ, Deputy Clerk


Copies furnished to:
Counsel of Record
